DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	This application is a continuation of PCT/JP2017/007632 filed on February 28, 2017 and further claims priority to JP 2016-067327 filed on March 30, 2016.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The priority has been considered and accepted by the examiner.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 24, 2018, June 25, 2019 and January 08, 2020 were filed after the U.S. filing date of the application on September 26, 2018. The submission is in compliance with the 
Please, note that some references in the IDS filed on December 24, 2018 and June 25, 2019 have been lined through.  Application has not provided an English translation or a concise explanation of relevance.  If applicant(s) has provided an equivalent document as a translation, applicant(s) may provide a concise explanation of relevance indicating which English documents are equivalent to the non-English documents.  If no equivalent is provided, applicant must provide either an English translation or concise explanation of relevance.  See MPEP 609.04(a) III.  

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a second voltage different from the first voltage is applied”, “applying the first voltage and the second voltage to the Q switch”, “change a voltage applied to the Q switch from the first voltage to the second voltage”, and “applies the second voltage to the Q switch” is considered indefinite.  Applicant(s) specification makes clear “a second voltage is, for example, 0 V (no voltage applied, see paragraph [0030]), “a second voltage is set to 0 V” (See paragraph [0034]), and “the second voltage is 0 V” (See paragraph [0038]).  It is unclear how 0 V may be “applied” to anything.  How the applicant(s) can applied 0V to the Q-switch?  For purpose of examination, the examiner will consider driver at 0 V as “applying” a second voltage.  

Claim 1 recites the limitation “the preset application start" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  

With regard claim 3, the limitation “then a time until the second voltage is applied to the Q switch is changed”.  Applicant(s) specification makes clear “a second voltage is, for example, 0 V (no voltage applied) (See paragraph [0030]), “a second voltage is set to 0 V” (See paragraph [0034]), and “the second voltage is 0 V” (See paragraph [0038]).  It is unclear how 0 V may be “applied” to anything.  How the applicant(s) can applied 0V to the Q-switch?  For purpose of examination, the examiner will consider driver at 0 V as “applying” a second voltage.   
Appropriated corrections are required.
Claims 2 and 4 – 14 are rejected since they inherit the indefiniteness of the claims from which they depend.
Allowable Subject Matter
Claims 1 – 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: Claim 1 recites a laser device structure including the specific structure limitation of an application start timing of the first voltage during the normal operation is set to a timing at which an intensity of the pulsed laser light periodically changing due to vibration of the Q switch is maximized in a case where the preset application start timing of the first voltage is changed with a preset time width, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
The closest prior art are: 
The reference US2 019/0021604 discloses a laser device with a laser rod, a flash lamp, a first and a second mirrors, a Q-switch (an electro optic element), a controller, a Q-switch driving unit and a excitation light source power supply unit (see Figure 1, Abstract and paragraphs [0033 and 0040]).  The reference US 2019/0021604 discloses a time which is within a period, for which the vibration of the Q switch continues, and at which the intensity of the pulsed laser light periodically changing due to the vibration of the Q switch is maximized in a case where a point in time of application of the second voltage to the Q switch is changed is set as the delay time. However, the reference US2019/0021604 does not discloses wherein, “an application start timing of the first 

The reference US 2020/0099191 discloses a photoacoustic measurement apparatus including a laser light source unit that has a flash lamp for emitting excitation light and a laser rod for emitting laser light in response to incidence of the excitation light, an excitation light source power supply unit that has a capacitor bank for supplying a voltage to the flash lamp, an IGBT for controlling an output of the voltage charged in the capacitor bank to the flash lamp, a discharge control circuit for generating a driving pulse for driving the IGBT, and a pulse width limiting circuit for limiting a pulse width of the driving pulse output from the discharge control circuit, the pulse width limiting circuit being formed of a passive element, and a photoacoustic wave detection unit that detects photoacoustic waves generated inside a subject by emission of light emitted from the laser light source unit to the subject (see Figures 1 – 3  and Abstract).  The reference US 2020/0099191 does not discloses “an application start timing of the first voltage during the normal operation is set to a timing at which an intensity of the pulsed laser light periodically changing due to vibration of the Q switch is maximized in a case where the preset application start timing of the first voltage is changed with a preset time width”.

The reference US 2015/0207292 discloses a Q-switched and mode locked laser using an electro-optic modulator (see Abstract). A first voltage is applied and a second 

The reference US 2014/0376574 discloses a Q-switched laser device with an electro optic modulator (see Figure 1 and Abstract).  A first and second voltage are applied to the electro-optic modulator where the second voltage is applied after a delay (see Abstract). The purpose of the second voltage is to cause destructive interference of the acoustic ringing (see Abstract). However, US 2014/0376574 fails to disclose and teaches away from "an application start timing of the first voltage during the normal operation is set to a timing at which an intensity of the pulsed laser light periodically changing due to vibration of the Q switch is maximized in a case where the preset application start timing of the first voltage is changed with a preset time width".

The reference US 10,105,063 discloses a laser light source unit with a flash lamp excites a laser rod, a Q switch which changes the loss of the optical resonator according to the voltage applied is inserted on the optical path of a pair of mirrors and forming the optical resonator and an optical path shutter is provided on the optical path of laser 

The reference US 10,243,317 discloses a laser device which uses alexandrite crystal and is capable of suppressing abnormal oscillation even if the size thereof is reduced and suppressing damage to an AR coating on a Q switch or alexandrite crystal, and a photoacoustic measurement device (see Figure 1 and 13, and Abstract).  The reference US 10,243,317 does not discloses wherein, “an application start timing of the first voltage during the normal operation is set to a timing at which an intensity of the pulsed laser light periodically changing due to vibration of the Q switch is maximized in a case where the preset application start timing of the first voltage is changed with a preset time width”.

The reference US 5,394,415 discloses a Q-switched and mode locked laser using an electro-optic modulator (see Abstract). A plurality of voltages are applied (see Abstract) resulting in an output pulse having periodic vibrations (see Figures 5A and 5B). However, US 5,394,415 does not appear to disclose "an application start timing of the first voltage during the normal operation is set to a timing at which an intensity of the pulsed laser light periodically changing due to vibration of the Q switch is maximized in a 

The reference US 3,694,769 discloses a Q-switched laser using an electro-optic modulator (see Abstract). A first voltage causing mechanical strain and a second voltage to counteract the mechanical strain after a delay is applied to the Q-switch in order to maximize the light intensity output from the device (see Abstract). The reference US 3694769 does not explicitly disclose "an application start timing of the first voltage during the normal operation is set to a timing at which an intensity of the pulsed laser light periodically changing due to vibration of the Q switch is maximized in a case where the preset application start timing of the first voltage is changed with a preset time width" and the Office can find no motivation to modify US3694769 to result in the claimed device.

The reference US 1,694,661 discloses an electro-optic modulator utilizing vibrations to affect the brightness of light (see Column 1). However, US 1,694,661 does not disclose the modulator being used as a q-switch in a laser device. Furthermore, US 1,694,661 does not disclose "an application start timing of the first voltage during the normal operation is set to a timing at which an intensity of the pulsed laser light periodically changing due to vibration of the Q switch is maximized in a case where the preset application start timing of the first voltage is changed with a preset time width".

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


     /Delma R Fordé/Examiner, Art Unit 2828            


/TOD T VAN ROY/Primary Examiner, Art Unit 2828